DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2020 has been entered.

This is a non-final office action in response to remarks filed on 12 October 2020.  Claims 1, 9, and 17 are amended.  No claims are canceled or added.  Claims 1-24 are pending.

Response to Arguments
Applicant’s arguments, see remarks pages 10-17, filed 12 October 2020, with respect to the rejection(s) of claims 1-5, 9-13, and 17-21 under 35 USC 103 in view of Bernat, Brown, and Colson and claims 6-8, 14-16, and 22-24 under 35 USC 103 in view of Bernat, Brown, Colson, and Prahlad have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 13-16, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5, 13, and 21 recite “wherein the proactive storage related action comprises temporarily allocating a subset of faster storage devices to the new workload”, however according to the amendments in their parent claims 1, 9, and 17, the proactive storage related action to increase efficiency is performed in response to determining that the workload is a storage-dependent workload that is unable to be satisfied by adding additional resources.  There appears to be a conflict in scope.
Dependent claims 6-8, 14-16, and 22-24 are also rejected based on their dependency on claims 5, 13, 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan et al. (U.S. Patent 8,935,493) in view of Bernat et al. (U.S. Patent Publication 2019/0065281).

Regarding claim 1, Dolan disclosed a method for optimizing dynamic resource allocations for storage-dependent workloads in a disaggregated computing environment (see Dolan Fig. 4 multiple storage tiers | Dolan 7:35-37: located in different locations), by a processor device (see Dolan Fig. 1 #22a service processor), comprising:
assigning a new workload to a subset of a plurality of processors (see Dolan 102:24-33: assigning workload to a storage tier), the subset of processors assigned a subset of a plurality of memory devices and associated with a plurality of storage devices (see Dolan 14:9-41: three storage tiers, each storage tier having different types of storage each having different performance characteristics, e.g. flash drive, FC disk drives, SATA disk drives);
categorizing the new workload (see Dolan 102:24-33: assigning workload to a storage tier | Dolan 14:9-41: each storage tier has different performance characteristics and are typically used for different types of requests.  Assigning workload to different tiers is a way to categorize them) as a storage-dependent workload having a storage need which can be met primarily by a subset of the storage devices (see Dolan 101:41-62: storage tiers are ranked according to the allocation preferences.  When a first desired storage tier is unable to satisfy the storage need, a next preferred storage tier is checked to determine if it can satisfy the storage need.  When the next preferred storage is able to satisfy the storage need, then storage is allocated from this tier) after having identified, prior to commencement of a performance of the new workload (see Dolan 101:19-21 determining whether a desired storage tier has sufficient free storage to allocate for use with the workload chunk | 100:15-25: determining if storage has already been allocated for the new write operation | 100:32-35: when there is not already a storage allocation, a storage allocation is determined in step 31808 | 100:44-64: allocation step 31808 is further described to include step 31914, which determines if there is enough available space in the desired storage tier (101:19-25)), that data requests associated with the new workload would not be satisfied by the subset of memory devices nor be satisfied through an allocation of additional memory devices used in performing the new workload (see Dolan 18:48-61: maximum storage capacity limits for each storage tier.  The maximum ; and
pursuant to determining the new workload is the storage-dependent workload (see Dolan 92:27-44: attempting to mitigate the adverse effects, e.g. inefficiencies, due to allocation to a lower performing storage tier, i.e. mitigation attempts occur in response to determining that allocation will be in a different storage tier), proactively performing a storage related action (see Dolan 92:38-54: additional selection criteria are used to mitigate the adverse effects when a different storage tier will be selected | Dolan 92:64-93:9: including additional selection criteria when selecting the storage tier | Dolan 34:10-20: placing chunks in different tiers in order to balance utilization among different performance tiers and optimize overall performance. Placement of chunk is a storage related action) to increase efficiency of the new workload (see Dolan-Bernat combination below) prior to the commencement of the performance of the new workload (see Dolan 92:38-54: additional selection criteria are used to mitigate the adverse effects when a different storage tier will be selected | 92:64-93:9: including additional selection criteria when selecting the storage tier). 

While Dolan disclosed preemptively attempting to mitigate the adverse effects, e.g. inefficiency, that could occur due to allocation to a lower performing storage tier (see Dolan 92:27-44), Dolan did not explicitly disclose that the storage related action is to increase the efficiency of the new workload”.  However, in a related art, Bernat disclosed interleaving memory would improve the latency associated with memory access operations (see Bernat 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dolan and Bernat to further describe types of actions to improve performance without increasing the storage tier.  Including Bernat’s teachings would increase system efficiency and performance (see Bernat 0033).

Regarding claim 9, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Dolan-Bernat according to the rationale provided above.  Dolan-Bernat further disclosed a system for optimizing dynamic resource allocations for storage-dependent workloads in a disaggregated computing environment, the system comprising: 
a plurality of storage devices (see Dolan Fig. 4 multiple storage tiers | Dolan Fig. 2 memory | Bernat Fig. 17 #1710 data storage device(s) on compute sled, Fig. 15 #1530 plurality of compute sleds); 
a plurality of memory devices (see Dolan Fig. 4 multiple storage tiers | Dolan Fig. 2 memory | Bernat Fig. 17 #1706 memory on compute sled, Fig. 15 #1530 plurality of compute sleds); and 
a plurality of processors (see Dolan Fig. 1 #22a processors | Bernat Fig. 17 #1704 processor on compute sled, Fig. 15 #1530 plurality of compute sleds), wherein at least one of the plurality of processors performs the method of claim 1 above.

Regarding claim 17, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Dolan-Bernat according to the rationale provided above.  Dolan-Bernat further disclosed a computer program product for optimizing dynamic resource allocations for storage-dependent workloads in a disaggregated computing environment, by a processor device, the computer program product embodied on a non-transitory computer-readable storage medium having computer-readable program code portions stored therein (see Dolan Fig. 1 data system including storage, processors | Bernat Fig. 17 #1610 logic units on processor of compute sled, 0031 “non-transitory machine-readable (e.g., computer-readable) storage medium”), the computer-readable program code portions comprising executable portions that perform the method of claim 1 above.

Regarding claims 2, 10, and 18, Dolan-Bernat disclosed the method of claim 1, the system of claim 9, and the computer program product of claim 17, wherein the new workload is determined to be categorized as the storage-dependent workload by examining a data heat map of previous data requests associated with the new workload (see Dolan 34:4-20: analyzing workload activity, e.g. hot or cold, when determining the appropriate storage tier).

Regarding claims 3, 11, and 19, Dolan-Bernat disclosed the method of claim 2, the system of claim 10, and the computer program product of claim 18, wherein the examining of the data heat map further includes identifying the new workload exhibits 

Regarding claims 4, 12, and 20, Dolan-Bernat disclosed the method of claim 3, the system of claim 11, and the computer program product of claim 19, wherein the examining of the data heat map and determining the new workload exhibits the storage-friendly behavior further includes identifying a full dataset of the new workload is smaller than a predetermined threshold (see Bernat 0102: using thresholds when determining resource allocation or migration for a new workload).

Regarding claims 5, 13, and 21, Dolan-Bernat disclosed the method of claim 1, the system of claim 9, and the computer program product of claim 17, wherein the proactive storage related action comprises temporarily allocating a subset of faster storage devices to the new workload; wherein at least a portion of data associated with the new workload is migrated to the subset of faster storage devices (see Bernat 0087: migrate to accelerator sled).

Claims 6-8, 14-16, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan-Bernat as applied to claims 5, 13, and 21 above, and further in view of Prahlad et al. (U.S. Patent 10,057,184).

Regarding claims 6, 14, and 22, Dolan-Bernat disclosed the method of claim 5, the system of claim 13, and the computer program product of claim 21, but did not explicitly disclose further including the following limitations, taught in a related art, Prahlad:
determining a set of most frequently accessed data groups comprising at least the portion of data associated with the new workload (see Prahlad 8:38-60: workflow manager manages tasks, e.g. writing to storage | Prahlad 9:31-34: ensuring that the most-frequently accessed data is stored in cache. Tasks, jobs, and requests for data are considered as functionally equivalent to workload.  Each request to access data is a new workload.  When the request is for data that is one of the most frequently accessed data, i.e. determining a set of most frequently accessed data groups comprising at least the portion of data associated with the new workload, then the data is retrieved from cache); and
using the subset of faster storage devices for storing and accessing the set of most frequently accessed data groups (see Prahlad 9:31-34: using cache to access the most-frequently accessed data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dolan-Bernat and Prahlad to describe where to store frequently accessed data.  Using Prahlad’s 

Regarding claims 7, 15, and 23, Dolan-Bernat-Prahlad disclosed the method of claim 6, the system of claim 14, and the computer program product of claim 22, further including prioritizing a furthest data portion of the set of most frequently accessed data groups for reallocation to the set of faster storage devices, the furthest data portion being the furthest portion distally located from the subset of processors (see Dolan 20: 21-30: moving data to a different storage tier based on the data’s storage location in the storage device | Dolan 18:13-15: moving data associated with the same logical entity into the same storage tier).

Regarding claims 8, 16, and 24, Dolan-Bernat-Prahlad disclosed the method of claim 7, the system of claim 15, and the computer program product of claim 23, wherein the subset of faster storage devices is selected according to a service level agreement (SLA) of the new workload and an SLA of a previous workload assigned to respective devices of the subset of faster storage devices (see Bernat 0081: SLA).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        27 March 2021


/Patrice L Winder/Primary Examiner, Art Unit 2452